Van Fossan:
Petitioner, a California corporation, appealed from determinations by the Commissioner of deficiencies of $1,163.76 for 1920, $440.32 for 1921, and $146.65 for 1922. The sole issue is the proper rate of depreciation on towel cabinets owned by petitioner.
FINDINGS OF FACT.
Petitioner manufactures and rents to customers various types of towel cabinets and supplies them with towels. Due to dampness, *666hard usage, and other causes it is necessary frequently to make repairs of the cabinets, revarnish them, resilver the mirrors, and replace the glass knobs. Styles change frequently, rendering cabinets obsolete. The average useful life of a cabinet is not to exceed five years, and 20 per cent is a reasonable rate for depreciation, including obsolescence.
Judgment mil be entered on 15 days’ notice, vmder Bute 50.
Considered by Marquette and Phillips.